DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 22, it appears that “is” should read -- are -- for proper grammar.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 21, it appears that “is” should read -- are -- for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura, US 6,267,074 in view of Shun’ko, US 6,392,351 or Reinberg et al., US 4,431,898 or Jeon et al., US 2010/0065215 or Wi, KR 10-0785164.
Okumura discloses the invention substantially as claimed including a chamber top 11 for a processing chamber, comprising, a first plasma source (inner source 21) oriented horizontally over the chamber top; a second plasma source (outer source 21) 
Okumura is applied as above but does not expressly disclose that each of the plurality of ferrites includes a bottom region, side regions and a top region for encircling the plasma source.  Shun’ko discloses an apparatus comprising a plasma source 60 having ferrite 82 encircling the plasma source at a discrete cross-section, wherein the ferrite includes a bottom region, side regions and a top region for encircling the plasma source (see, for example, figs. 3-7, and their descriptions).  Also, Reinberg et al. discloses an apparatus comprising a plasma source 10 having a ferrite 18 encircling the 
Okumura does not expressly disclose that the plurality of outlets are defined by a discrete orifice with a diameter.  Wi further discloses that the apparatus comprises a plurality of gas outlets 36 disposed on a lower portion of the plasma source, wherein each of the plurality of outlets is defined by a discrete orifice with a diameter, the plurality of outlets being oriented between adjacent ones of the first and second plurality of ferrites, and are disposed along a circular path along the lower portion of the plasma source (see, for example, figs. 8-10 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Okumura, as to comprise the claimed plurality of outlets having discrete orifices with a diameter because such means is known and used in the art as a suitable means for effectively, efficiently and uniformly transport/introduce the plasma generated in the plasma source into the processing chamber.
With respect to claims 2-3, 6, 8-10, 12, 14, 18-20, it should be noted that Okumura further discloses wherein each of the first and second plurality of ferrites are substantially evenly spaced apart with respect to each other; wherein the first and second plasma sources are ring shaped; wherein inlets in the chamber top are aligned with the plurality of outlets to connect the first and second plasma sources of the chamber top to the process chamber; wherein the chamber top is connected to chamber walls of the processing chamber, the processing chamber includes a substrate 
Concerning claims 7, 11, 13, and 17, it should be noted that Okumura further discloses that each of the first and second primary windings is coupled to a primary current source 32 that is controlled by a controller.  It should be noted that as broadly claimed “a controller” can be an operator that turns the power on/off.  Furthermore, the reference teaches controlling the RF power (increasing/decreasing the power) in order to control the plasma density, in for example, col. 12, line 7 to col. 13-line 23, and further discloses that the power adjustment can be performed automatically (col. 13, lines 19-20).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to couple each primary winding to a respective primary current source because such configuration is well known in the art as a suitable configuration to effectively, efficiently and independently control the power supply and thereby, control/optimize the plasma density/characteristics.  This not withstanding Jeon et al. discloses an apparatus wherein each of a first and a second primary windings 25a/25b is coupled to a respective primary current source 26a/26b (see, for example, fig. 1, and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to couple each primary winding to a respective primary current source because such configuration is well known in the art as a suitable configuration to effectively, efficiently .  

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach or suggest the newly added limitation of the plurality of outlets being defined by a discrete orifice with a diameter.  The examiner respectfully disagrees and contends that, as stated in the above rejection, the Wi reference does disclose a gas outlet configuration in which a plurality of gas outlets 36 are disposed on a lower portion of the plasma source, wherein each of the plurality of outlets is defined by a discrete orifice with a diameter, the plurality of outlets being oriented between adjacent ones of the first and second plurality of ferrites, and are disposed along a circular path along the lower portion of the plasma source (see, for example, 8-10).  For this reason, it is believed that the combination of references disclose the newly claimed limitations, and therefore, the examiner respectfully contends that the above 35 U.S.C. 103(a) rejection of the claims over Okumura in view of Shun’ko or Reinberg et al. or Jeon et al. or Wi is proper.

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



April 19, 2021